 In the Matter Of GENERAL MOTORS CORPORATION, CADILLAC MOTOR CARDIVISIONandUNITED PROTECTIVE WORKERS OF AMERICA, LOCAL #1Case No. R-3865-Decided May 29, 1942Investigation and Certification of Representatives:stipulation for certificationupon consent electionMr. Frank H. Bowen,for the Board.Mr. Henry M. HoganandMr. Denton Jolly,of Detroit,Mich.,for the Company.Mr. Ernest Good?na72,of Detroit, Mich., for the Union.Mr. A. Sumner Law ence,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn April 14, 1942, United Protective Workers of America, Local#1, herein called the Union, filed with the Regional Director for theSeventh Region (Detroit, Michigan) an amended petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of General Motors Corporation, Cadillac MotorCar Division, Detroit, Michigan, herein called the Company, engagedin the manufacture and assembly of bodies for automobiles and partsthereof, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On April 22, 1942, theNational Labor Relations Board, herein called the Board, ordered aninvestigation and authorized. the Regional Director to conduct it and.to provide for an appropriate hearing upon due notice.On April29, 1942, the Company, the Union, and the Regional Director enteredinto a "Stipulation for Certification of Representatives Upon Con-sent Election."Pursuant to the Stipulation, an election by secret ballot was con-ducted on May 15, 1942, under the direction and supervision ofthe Regional Director among the following employees to determinewhether or not they desired to be represented by the Union : all plant41 N L R. B, No. 102.511 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotection employees of the General Motors Corporation, CadillacMotor Car Division, excluding clerks, sergeants, lieutenants, captains,chiefs, and other supervisory employees.On May 16, 1942, the Re-gional Director issued and duly served upon the parties his ElectionReport on the ballot.No objections to the conduct of-the ballot orthe Election Report-have been filed by any of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total on-eligibility list--------------------------------------76Total ballots cast-----------------------------------------57Total ballots challenged---------------------------------- --0Total blank ballots-------------------------------------------0Total void ballots------------------------------------------0Total valid votes counted-----------------------------------57Votes cast for United Protective Workers of America, Local #1-56Votes cast against United Protective - Workers of America,Local #1 -----------------------------------------------1Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, Cadillac MotorCar Division, Detroit, Michigan, within the meaning of Section 9(c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All plant protection employees of .the General Motors Cor-poration, Cadillac Motor Car Division, excluding clerks, sergeants,lieutenants, captains, chiefs, and other supervisory employees, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.3.United ProtectiveWorkers of America, 'Local #1 has beendesignated and selected by a majority of the employees in the aboveunit as their representative for the purposes of collective bargainingand is the exclusive representative of' all employees in said unit,within the meaning of Section 9 (a) of the National Labor RelationsAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIED that United Protective Workers of America,Local#1 has been designated and selected by a majority of all GENERAL MOTORS CORPORATION513plant protection employees of the General Motors Corporation, Cadil-lacMotor Car Division, excluding clerks, sergeants, lieutenants, cap-tains, chiefs, and other supervisory employees, as their representativefor the purposes of collective bargaining bind that, pursuant to theprovisions of Section 9 (a) of the Act, United Protective Workers,of America, Local #1, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment and other conditions ofemployment,,a463892-42-vol 41-33